DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (US 2010/0038303).  This rejection was applied in Paragraph 4 of the Non-Final Rejection mailed 10/12/21. The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 12/28/21, with respect to the rejection of claims 1-6 and 10-15 under 35 U.S.C. 102(a)(1) as being anticipated by Buennigmann (US 2015/0214685) as set forth in Paragraphs 5-11 of the Office action mailed 10/12/21 have been fully considered and are persuasive.  Applicant has amended claims 1 and 10 to recite the limitation(s) of “a first biasing member biasing said first and second jaw members towards a clamping position; and a locking mechanism comprising a cam/roller for cooperating with said camming surface, and a second biasing member biasing said cam against said camming surface, whereby actuation of said locking mechanism biases said first and second jaw members to said clamping position and locks said first and second jaw members in said clamping position” and then argued that this combination of features is not taught by the prior art Buennigmann. See pages 9-10 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.

Applicant’s arguments, filed 12/28/21, with respect to the rejection of claims 7 under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (US 2010/0038303) have been fully considered but they are not persuasive.  Applicant has amended claim 7 to recite “a flexible alignment collar securing said filter to said filter holder; and a clamp securing the sample container to the filter holder by engaging said flexible alignment collar” and then argued that the features of amended claim 7 are not taught by the prior art Cai. The Examiner respectfully disagrees and submits the following in rebuttal: 
As noted in the previous Office action mailed 10/12/21, Cai teaches a disposable filter kit. The embodiment of the device most relevant to the instant claims is shown in Figures 3 and 6 and described in Paragraphs 0049-0051 and 0056-0057. As shown in the Figures, the device of Cai includes a sample container (barrel 318), a filter (319), a filter holder (funnel base 321 of inner joint 317) supporting the filter (319), a collection container (314) and a clamp (327). The Examiner considers the adapter (312) to meet the limitation of an alignment collar that secures said filter (319) to said filter holder (joint 317) and is also engaged by the clamp (327) to secure the sample container to the filter holder. In addition, the adapter includes a flexible portion (stopper 324). See Figure 3 and Paragraph 0051.  Therefore, the adapter meets the limitation of “a flexible alignment collar” as recited in the claim and claim 7 remains rejected. 

Allowable Subject Matter
Claims 1, 2, 4-6, 10, 11, 13-15 and 18-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 recites a clamp having first and second jaw members and also “a first biasing member biasing said first and second jaw members towards a clamping position; and a locking mechanism comprising a cam for cooperating with said camming surface, and a second biasing member biasing said cam against said camming surface, whereby actuation of said locking mechanism biases said first and second jaw members to said clamping position and locks said first and second jaw members in said clamping position”.  Claim 10 recites a clamp having first and second jaw members and also ”a first biasing member biasing said first and second jaw members towards a clamping position; and a locking mechanism comprising a roller for cooperating with said camming surface, and a second biasing member biasing said cam against said camming surface, whereby actuation of said locking mechanism biases said first and second jaw members to said clamping position and locks said first and second jaw members in said clamping position”. Claims 8, 9, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8 and 16 recite a filtration apparatus that includes the clamp of claims 1 and 10, respectively. The Examiner submits the cited prior art does not teach or suggest the combination of features recited in amended claims 1 and 10. The Examiner considers Buennigmann (US 2015/0214685) to be the closest prior art. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 5, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798